U3-/r
                                ELECTRONIC RECORD




COA #      01-13-00660-CR                        OFFENSE: 19.02 (Murder)

           Treyvon Raymond Williams v. The
STYLE:     state of Texas                        COUNTY:         Fort Bend

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    400th District Court


DATE: 12/16/2014                 Publish: NO     TC CASE #:      12-DCR-60402




                           IN THE COURT OF CRIMINAL APPEALS


          Treyvon Raymond Williams v. The
STYLE:    State of Texas                              CCA#:
                                                                        US-IS
         APPBLLAMT^S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          'j&ru&g>                                    JUDGE:

DATE:       Qljjni jS-Oiy                             SIGNED:                           PC:_
JUDGE:      litA U
                 4*AfiMr-.                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD